By an application for a writ of habeas corpus before the judge of the Criminal District Court of Tarrant County, Texas, the relator sought his absolute discharge from the custody of the sheriff of that county. Upon the hearing of the application, the sheriff, as respondent, answered that he was detaining the relator by reason of an executive warrant issued by the Governor of this State upon the demand of the Governor of the State of Missouri; also that he was detaining the relator by reason of a warrant of arrest issued out of the Justice Court of Precinct No. 1 of Tarrant County, Texas. The trial judge denied the relief prayed for in each of the particulars mentioned. The facts show that the executive warrant was regular in all particulars, as was also the warrant of arrest. Upon the record as presented here, no error is shown in the action of the trial judge.
The judgment of the trial court is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.